Citation Nr: 0520902	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-34 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability (myalgia, left supraspinatus muscle with traumatic 
arthritis), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945, and from October 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted the veteran a compensable rating for 
his service-connected left shoulder disability.  By a March 
2004 rating decision, the RO increased to 20 percent the 
rating for the left shoulder disability, effective October 
29, 2001.  As this 20-percent evaluation is less than the 
maximum available rating, the issue remains on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  In August 2004 the 
veteran withdrew his request for a hearing before the Board.

The Board notes that in a statement dated in May 2004, the 
veteran's representative requested a separate rating for 
neurological difficulties associated with the veteran's left 
shoulder disability.  The Board construes this as a new claim 
for neurological residuals of a left shoulder injury and 
refers this matter to the RO for appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's left shoulder disability is manifested by 
myalgia, loss of strength, and intermittent neuropathic pain 
into the elbow and wrist with limitation of motion of his 
left arm to the shoulder level.

3.  The medical and other evidence of record does not show 
that the veteran's service-connected right shoulder 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a 
left shoulder disability (myalgia, left supraspinatus muscle 
with traumatic arthritis) have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5010, 5201, 5203, 5304 (2004).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 3.321(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In May 1943, the veteran, while mopping the floor of his 
barracks, slipped and fell on his outstretched left arm.  He 
was hospitalized and diagnosed with myalgia, left 
supraspinatus, acute.  X-rays were negative for any 
abnormality.  Three days after the injury, he was noted upon 
examination to be able to move his left arm in all directions 
without pain, and was released to duty.  At an examination 
conducted in December 1945, prior to his separation from 
service, no musculoskeletal defects were noted.  The 
veteran's shoulder disability has been service connected 
since May 1950.  His disability rating was recently increased 
to 20 percent disabling.  He continues to seek an increased 
rating.  The Board therefore turns to the appropriate 
criteria.

As an initial matter, the Board notes that the veteran has 
not been shown to have ankylosis of scapulohumeral 
articulation.  Nor is there objective evidence of impairment 
of the humerus, such as loss of the head of the humerus 
(flail shoulder), nonunion of the shoulder (flail joint), 
fibrous union of the humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint, or malunion of the 
humerus, or impairment of the clavicle or scapula.  
Accordingly, the criteria pertaining to such disabilities are 
not applicable in the instant case.  38 C.F.R. § 4.71a, DCs 
5200, 5202, 5203.

Alternatively, the criteria for traumatic osteoarthritis are 
applicable to this disability.  See 38 C.F.R. § 4.71a, DC 
5010 (2004).  Diagnostic Code 5010 specifies that traumatic 
arthritis should be rated as degenerative arthritis.  
Therefore, the criteria for degenerative osteoarthritis are 
also applicable to this disability.  See 38 C.F.R. § 4.71a, 
DC 5003 (2004).  Under DC 5003, ratings are based on 
limitation of motion of the affected part, but if the 
limitation of motion is noncompensable, a rating of 10 
percent is warranted for each major joint group or group of 
minor joints affected by limitation of motion.  If there is 
no limitation of motion, a 20 percent rating is warranted 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with incapacitating 
exacerbations.  The 20 percent rating is the maximum 
allowable rating under DC 5003.  As the veteran is currently 
in receipt of a 20 percent rating, the criteria listed under 
DC 5003 cannot serve as a basis for an increased rating in 
this particular case.

The Board similarly concludes that the criteria under DC 5304 
cannot serve as a basis for an increased rating.  The RO 
evaluated the veteran's left shoulder disability under DC 
5304 for myalgia of the supraspinatus.  While this condition 
is not specifically listed in the diagnostic codes of VA's 
disability rating schedule, where an unlisted condition is 
encountered, it may be rated under a closely related disease 
or injury.  38 C.F.R. §§ 4.20, 4.27 (2004); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).38 C.F.R. § 4.73, DC 5304.  

Diagnostic Code 5304 provides evaluations for disability of 
Muscle Group IV, which includes the intrinsic muscles of 
shoulder girdle:  (1) supraspinatus; (2) infraspinatus and 
teres minor; (3) subscapularis; (4) coracobrachialis.  The 
function of the muscles in group IV is stabilization of the 
shoulder against injury in strong movements, holding head of 
humerus in socket, abduction, outward rotation, and inward 
rotation of arm. 38 C.F.R. § 4.73, DC 5304.  For disability 
of the non-dominant extremity, when severe or moderately 
severe, a 20 percent evaluation is warranted.  When moderate, 
a 10 percent evaluation is assignable. When slight, a 
noncompensable evaluation may be assigned.  Id.  As noted 
above, the veteran is right hand dominant; thus, his affected 
shoulder is the non-dominant one.

In addition, 38 C.F.R. § 4.55 provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).

As noted above, the veteran is currently in receipt of a 20 
percent disability rating.  Diagnostic code 5304 provides for 
a 20 percent rating for the non-dominant arm when the 
disability is considered both moderately severe and severe.  
A 20 percent rating therefore is the highest available rating 
for the non-dominant arm under DC 5304.  In considering the 
effects of pain on use, the Board notes that pain may not be 
the basis for an award in excess of the maximum evaluation 
under a diagnostic code.  Spencer v. West, 13 Vet. App. 376, 
382 (2000).  As the veteran is currently in receipt of a 20 
percent rating, DC 5203 cannot serve as a basis for an 
increased rating in this particular case.  The Board thus 
turns to the final applicable diagnostic code, that relating 
to limitation of motion, DC 5201.

Diagnostic code 5201 provides different ratings for the minor 
arm and the major arm.  The veteran has indicated (in various 
treatment records and reports of VA examination) that he is 
right-handed; therefore, the Board will apply the ratings and 
criteria for the minor arm.  38 C.F.R. § 4.71a, DC 5201.

The veteran has been rated 20 percent disabled under DC 5201.  
This code provides that a 20 percent rating is warranted for 
limitation of arm motion to shoulder level or to midway 
between the side and shoulder level.  A 30 percent rating is 
warranted for limitation of arm motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.

For VA compensation purposes, normal forward flexion of the 
shoulder is zero to 180 degrees, abduction is zero to 180 
degrees, and internal and external rotation is from zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I (2004).

The veteran underwent VA joints examinations in January 2002 
and in April 2003.  In January 2002, the range of motion of 
his left shoulder revealed forward flexion to 170 degrees, 
abduction to 90 degrees, or to shoulder level, without pain, 
but further abducted to 170 degrees with some degree of 
stiffness and pain.  He had external and internal rotation of 
his left shoulder to 90 degrees.  In April 2003, he had 
flexion to 110 degrees, and normal internal and external 
rotation.

The veteran additionally underwent an examination of the 
peripheral nerves in December 2003.  At that time he was 
noted to have forward flexion to 120 degrees, abduction to 90 
degrees, or shoulder level, external rotation to 85 degrees, 
and internal rotation to 80 degrees.

Private treatment records from Eugene Gulish, M.D. dated from 
June 2002 to May 2003 demonstrate some limitation of motion.  
Records dated in June 2002 revealed abduction to 110 degrees 
actively, and nearly full abduction passively.  Records dated 
in July 2002 showed abduction to 110 degrees actively, 130 
degrees passively, external rotation of 20 degrees and 
internal rotation of 30 degrees.  Records dated in November 
2002 showed range of motion on active abduction to be 85 
degrees and passively to 100.  Internal and external rotation 
were noted to be "restricted and painful."  Records dated 
in January 2003 revealed approximately 120 degrees abduction, 
and "slightly less" in flexion.  Internal rotation was 
limited by approximately 20 degrees and external rotation was 
also limited, though it was symmetric to the right side.  
Finally, records dated in May 2003 showed 90 degrees 
abduction, and 110 degrees of flexion with good internal and 
external rotation.  

The Board notes that none of the examiners specifically 
addressed whether the veteran demonstrated additional range 
of motion lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  However, the VA examiner 
determined, based on his demonstrated range of motion and the 
facts that the shooting pain into his lower arm was 
intermittent, and he did not regularly take pain medication, 
that the veteran was "fairly disabled."  The Board finds it 
unlikely that the veteran would be classified as "fairly" 
disabled if on repetitive use his range of motion of the left 
shoulder would be restricted by pain or other factors to only 
25 degrees.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the left arm is 
limited in motion to 25 degrees from the side, and thus the 
requirements for a rating higher than 20 percent are not met.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right shoulder disability warrants no more than 
a 20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Finally, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

There is no evidence of an unusual clinical picture, symptoms 
that are out of the ordinary, or any other factor that could 
be characterized as exceptional or unusual regarding the 
veteran's right shoulder disability.  The veteran's VA 
examination report from December 2003 notes that the veteran, 
who was then 79 years of age, continued to work, and that the 
veteran noted that "because [he has] a desk job [he had] 
been able to kind of live with the shoulder pain ever since 
the injury."  He is limited in terms of being able to engage 
in recreational activities such as golf, and is unable to 
drive prolonged distances without shoulder pain, but there is 
no evidence that his shoulder disability is in any way 
clinically unusual.  Additionally, there is no evidence of 
hospitalization for a left shoulder disability in the recent 
past.  The Board is unable to identify any factor consistent 
with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's left shoulder disability.

Duties to Notify and Assist the Appellant

The Board has also considered whether VA has satisfied all 
duties to notify and assist the claimant.  38 U.S.C.A. 
§§ 5103 & 5107 (West 2002) and 38 C.F.R. § 3.159 (2004).  The 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decision was in May 2002.  
However, the notices to the appellant informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
RO sent the appellant correspondence in December 2001, July 
2003 and November 2003; and statements of the case in 
November 2003 and March 2004.  There was no harm to the 
appellant, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the appellant's possession.  Any defect with 
regard to the timing and content of the notices to the 
appellant was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, VA has obtained all relevant evidence identified 
by the appellant.  Thus, VA has complied with all duties to 
assist the appellant in securing relevant evidence.


ORDER

An increased rating for a left shoulder disability is denied.



	                        
____________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


